2020 WI 21

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2018AP53-CR

COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent,
                            v.
                       Dennis Brantner,
                                 Defendant-Appellant-Petitioner.

                          REVIEW OF DECISION OF THE COURT OF APPEALS

OPINION FILED:         February 25, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         October 3, 2019

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Fond du Lac
   JUDGE:              Peter L. Grimm

JUSTICES:
KELLY, J., delivered the majority opinion of the court, in which
ANN WALSH BRADLEY, REBECCA GRASSL BRADLEY, and DALLET, JJ.,
joined, and in which ROGGENSACK, C.J. and ZIEGLER, J., joined as
to parts I, II, III.B, III.C, and IV. ROGGENSACK, C.J., filed a
concurring opinion, in which ZIEGLER, J., joined.
NOT PARTICIPATING:
HAGEDORN, J., did not participate.

ATTORNEYS:



      For the defendant-appellant-petitioner, there were briefs
filed by Taylor Rens and Krug & Rens LLC, West Allis. There was an
oral argument by Taylor Rens.


      For the plaintiff-respondent, there were briefs filed by Lisa
E.F. Kumfer, assistant attorney general, with whom on the brief
was Joshua L. Kaul, attorney general. There was an oral argument
by Lisa E.F. Kumfer.
                                                                     2020 WI 21


                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.    2018AP53-CR
(L.C. No.   2015CF457)

STATE OF WISCONSIN                        :               IN SUPREME COURT

State of Wisconsin,

            Plaintiff-Respondent,
                                                                   FILED
      v.                                                      FEB 25, 2020

Dennis Brantner,                                                  Sheila T. Reiff
                                                              Clerk of Supreme Court

            Defendant-Appellant-Petitioner.


KELLY, J., delivered the majority opinion of the Court, in which
ANN WALSH BRADLEY, REBECCA GRASSL BRADLEY, and DALLET, JJ., joined,
and in which ROGGENSACK, C.J. and ZIEGLER, J., joined as to parts
I, II, III.B, III.C, and IV. ROGGENSACK, C.J., filed a concurring
opinion, in which ZIEGLER, J., joined.

Brian K. Hagedorn, J., did not participate.




      REVIEW of a decision of the Court of Appeals.                Affirmed in

part, reversed in part, and the cause is remanded to the circuit

court for further proceedings consistent with this opinion.



      ¶1    DANIEL   KELLY,   J.   Fond   du      Lac     County      sheriff's

detectives arrested Mr. Brantner at the Kenosha County courthouse

and transported him to the Fond du Lac County jail to face criminal

charges unrelated to this case.       During the booking process, a
sheriff's deputy discovered a cache of narcotics and prescription
                                                     No.   2018AP53-CR



medications in Mr. Brantner's boot, a discovery that gave rise to

his trial in this case in the Fond du Lac County circuit court.

Mr. Brantner says he should not have been tried in Fond du Lac

County because he did not possess the drugs when the deputy

discovered them——not because the drugs were not there——but because

the arrest in Kenosha County terminated, as a matter of law, his

ability to possess any contraband on his person.       We disagree.

Mr. Brantner did not lose possession of the drugs in his boot upon

his arrest in Kenosha County.     And because he still possessed the

drugs in Fond du Lac County, venue there was proper.

     ¶2   Mr. Brantner also says that two of the charges on which

the jury convicted him were multiplicitous.      One of the charges

was for possession of 20mg oxycodone pills in violation of Wis.

Stat. § 961.41(3g)(am) (2017-18).1     The other was for possession

of 5mg oxycodone pills in violation of the same statute.    We agree

with Mr. Brantner, and so reverse the court of appeals with respect

to his multiplicity challenge.2

                          I.    BACKGROUND
     ¶3   Six years ago, Mr. Brantner was in the Kenosha County

circuit court defending against a charge that he was a "felon in

possession of a firearm." As he left the courtroom, he immediately


     1 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.
     2 This is a review of the court of appeals, State v. Brantner,
No. 2018AP53-CR, unpublished order (Wis. Ct. App. Jan. 2, 2019),
which summarily affirmed the Fond du Lac County postconviction
court's denial of Mr. Brantner's postconviction motion, the
Honorable Peter L. Grimm, presiding.

                                   2
                                                         No.     2018AP53-CR



encountered two Fond du Lac County sheriff's detectives.               They

were there to arrest him in connection with a thirty-year-old

homicide.    The detectives handcuffed Mr. Brantner with a belly

belt, patted him down, searched his pockets, and transported him

to Fond du Lac County for processing.

     ¶4     The booking process at the Fond du Lac County jail

required Mr. Brantner to remove the outer layer of his clothing,

including his footwear.        He removed his right boot easily enough

but encountered difficulty with his left boot.         He said he had a

muscle spasm in his calf, which he addressed by striking his leg

for 20-30 seconds.      One of the detectives offered to help him

remove the boot, but Mr. Brantner declined.         Eventually, with the

muscle    spasm   apparently    resolved,   Mr.   Brantner   successfully

removed his remaining boot and turned it over to the sheriff's

deputy processing his belongings. Inside the boot the deputy found

a bag containing a total of 54 pills, comprising:              (1) 35 20mg

oxycodone pills; (2) two 5mg oxycodone pills; (3) two pills

containing both 325mg of acetaminophen and 5mg of hydrocodone; (4)
11 12.5mg zolpidem pills; and (5) four 10mg cyclobenzaprine pills.

Nothing in the record indicates that, before Mr. Brantner handed

his boot to the deputy, the detectives had known the drugs were in

Mr. Brantner's boot.

     ¶5     Mr. Brantner did not have a valid prescription for any

of the pills in his boot, so the State charged him with five counts

of possession——one for each category of drug and dosage. The State

also paired each possession charge with a corresponding felony


                                     3
                                                    No.   2018AP53-CR



bail-jumping charge.3   Consequently, the list of charges against

Mr. Brantner comprised:4

     (1) Possession of oxycodone (20mg), a Schedule II
     narcotic substance, without a valid prescription,
     contrary to Wis. Stat. § 961.41(3g)(am);

     (2) Felony bail jumping contrary to Wis.             Stat.
     § 946.49(1)(b) for possessing oxycodone 20mg;

     (3) Possession of oxycodone (5mg), a Schedule II
     narcotic substance, without a valid prescription,
     contrary to Wis. Stat. § 961.41(3g)(am);

     (4) Felony bail jumping contrary to Wis.             Stat.
     § 946.49(1)(b) for possessing oxycodone 5mg;

     (5) Possession of hydrocodone, a Schedule II narcotic
     substance, without a valid prescription, contrary to
     Wis. Stat. § 961.41(3g)(am);

     (6) Felony bail jumping contrary to Wis.             Stat.
     § 946.49(1)(b) for possessing hydrocodone;

     (7) Possession of zolpidem, a controlled substance,
     without a valid prescription, contrary to Wis. Stat.
     § 961.41(3g)(b);

     (8) Felony bail jumping contrary to          Wis.    Stat.
     § 946.49(1)(b) for possessing zolpidem;

     (9) Possession of cyclobenzaprine, a prescription drug,
     contrary to Wis. Stat. § 450.11(7)(h); and




     3 One of the conditions of Mr. Brantner's bond in the Kenosha
County felon-in-possession case was that he commit no new crimes.
     4 Initially, the charges against Mr. Brantner on counts one,
three, and five also included penalty enhancers pursuant to Wis.
Stat. § 961.495 (2017-18) for possession of a controlled substance
within 1000 feet of the Fond du Lac County jail; however, the State
voluntarily dismissed all of the penalty enhancers prior to voir
dire.

                                4
                                                                        No.    2018AP53-CR


       (10) Felony bail jumping contrary to Wis.                              Stat.
       § 946.49(1)(b) for possessing cyclobenzaprine.5
       ¶6      The jury found Mr. Brantner guilty on all counts and he

received his sentence in due course.                        He subsequently filed a

postconviction motion in which he claimed that venue did not lie

in Fond du Lac County and that the two charges for possessing

oxycodone (counts one and three) were multiplicitous.                          The court

denied Mr. Brantner's motion, and the court of appeals summarily

affirmed.          We granted Mr. Brantner's petition for review and now

affirm the court of appeals with respect to venue, but reverse

with       respect       to   counts     one       and     three   because     they     are

multiplicitous.

                                 II.   STANDARD OF REVIEW

       ¶7      Although venue is not an element of a crime, the State

must nonetheless establish it beyond a reasonable doubt.                        State v.

Dombrowski, 44 Wis. 2d 486, 501-02, 171 N.W.2d 349 (1969).                               We

review venue challenges for sufficiency of evidence, so "[w]e will

not    reverse       a   conviction      based      upon    the    State's    failure    to

establish venue unless the evidence, viewed most favorably to the
state and the conviction, is so insufficient that there is no basis

upon       which    a    trier    of   fact    could     determine    venue    beyond    a

reasonable doubt."            State v. Corey J.G., 215 Wis. 2d 395, 407–08,

572 N.W.2d 845 (1998).             Whether such a basis exists is a question

of law we review independently of the court of appeals.                         State v.

Smith, 2012 WI 91, ¶24, 342 Wis. 2d 710, 817 N.W.2d 410 ("The

       Counts one, three, and five are Class I felonies; the bail
       5

jumping charges are Class H felonies; and counts seven and nine
are misdemeanors.

                                               5
                                                            No.   2018AP53-CR



question of whether the evidence was sufficient to sustain a

verdict of guilt in a criminal prosecution is a question of law,

subject to our de novo review.").

     ¶8     Whether two or more charges are multiplicitous is a

question of law subject to our independent review.                   State v.

Patterson, 2010 WI 130, ¶12, 329 Wis. 2d 599, 790 N.W.2d 909;

State v. Multaler, 2002 WI 35, ¶52, 252 Wis. 2d 54, 643 N.W.2d 437.

                              III.     ANALYSIS

     ¶9     Mr. Brantner challenges his conviction for two reasons.

First, he says that he should not have been tried in Fond du Lac

County because his arrest in Kenosha County terminated, as a matter

of law, his ability to possess any contraband on his person.

Therefore, he concludes, he had a right to have a jury hear his

case in Kenosha County, the last geographical location he says he

possessed the pills in his boot.           Second, he claims the State may

not charge him with two separate charges for possessing oxycodone

simply    because   the   pills   contained    different   amounts    of   the

narcotic.    We conclude that Fond du Lac County was a proper venue
for the case, but that the oxycodone-related possession charges

were multiplicitous.

                                  A.   Venue

     ¶10    Mr. Brantner says he is entitled to trial in Kenosha

County because, generally speaking, the State must try a defendant

in the county in which the crime occurred.          Wis. Stat. § 971.19(1)

("Criminal actions shall be tried in the county where the crime

was committed, except as otherwise provided.").              Answering Mr.
Brantner's argument requires us to consult the criminal statutes
                                       6
                                                             No.    2018AP53-CR



defining the crimes' elements so that we may identify where they

were       fulfilled.   As   relevant   here,   possession   of    controlled

substances is unlawful pursuant to Wis. Stat. § 961.41(3g), which

says:

       No person may possess or attempt to possess a controlled
       substance or a controlled substance analog unless the
       person obtains the substance or the analog directly
       from, or pursuant to a valid prescription or order of,
       a practitioner who is acting in the course of his or her
       professional practice, or unless the person is otherwise
       authorized by this chapter to possess the substance or
       analog.[6]
The unauthorized possession of prescription drugs is unlawful

according to Wis. Stat. § 450.11(7)(h), which says:                "Except as

provided in sub. (1i)(b), no person may possess a prescription




      The penalty for possessing a Schedule II narcotic drug,
       6

such as oxycodone, is provided by Wis. Stat. § 961.41(3g)(am):

       Schedule I and II Narcotic Drugs. If a person possesses
       or attempts to possess a controlled substance included
       in schedule I or II which is a narcotic drug, or a
       controlled substance analog of a controlled substance
       included in schedule I or II which is a narcotic drug,
       the person is guilty of a class I felony.

The penalty for possessing non-scheduled controlled substances
is provided by Wis. Stat. § 961.41(3g)(b):

       Other drugs generally. Except as provided in pars. (c)
       to (g), if the person possesses or attempts to possess
       a controlled substance or controlled substance analog,
       other than a controlled substance included in schedule
       I or II that is a narcotic drug or a controlled substance
       analog of a controlled substance included in schedule I
       or II that is a narcotic drug, the person is guilty of
       a misdemeanor, punishable under s. 939.61.


                                        7
                                                                    No.     2018AP53-CR



drug unless the prescription drug is obtained in compliance with

this section."7

     ¶11      The crimes with which Mr. Brantner was charged were

obviously possessory in nature, which means he committed the crimes

where    he   "possessed"   the    pills       in    his    boot.         Wis.   Stat.

§ 961.41(3g)      ("No   person    may       possess . . . .");           Wis.   Stat.

§ 450.11(7)(h) ("[N]o person may possess . . . .").                       So we must

discern the meaning of the term "possess" within the context of

§§ 961.41(3g) and 450.11(7)(h).              The answer to that question, as

applied to the facts of this case, will tell us where venue lies.

     ¶12      This is not the first time we have had cause to explore

the meaning of "possess" in our statutes.                  In Schwartz v. State,

192 Wis. 414, 212 N.W. 664 (1927), the State claimed the defendant

unlawfully possessed intoxicating liquor by virtue of its mere

presence in his business premises. We said that "[i]t is perfectly

plain that the possession of liquor which is made unlawful is the

possession under some claim of right, control, or dominion with

knowledge of the facts."      Id. at 418.           And in State v. Peete, 185
Wis. 2d 4,      517 N.W.2d 149   (1994),          we   recognized       that    "the

Wisconsin criminal jury instructions provide a standard definition

for the term 'possession[,]'" and that "the term 'possession' has




     7 Subsection (1i)(b), which addresses opioid antagonists, is
not relevant to this case. Wis. Stat. § 450.11(1i)(b). And Mr.
Brantner does not claim he obtained the cyclobenzaprine in
compliance with § 450.11.

                                         8
                                                            No.   2018AP53-CR



a   consistent,      established    meaning    throughout   the   Wisconsin

criminal statutes . . . ."         Id. at 15-16.8

     ¶13    Both parties recommended Wis JI——Criminal 6030 (2016) to

us as an appropriate explanation of this "consistent, established

meaning."     This instruction describes two senses in which we may

understand the term "possession."          In the first sense, "possessed"

means "the defendant knowingly had actual physical control of a

substance."    Id.     In the second sense, a "substance is (also) in

a person's possession if it is in an area over which the person

has control and the person intends to exercise control over the

substance."    Id.

     ¶14    We can glean from Schwartz and Wis JI——Criminal 6030,

therefore, that "possessing" something requires both knowledge and

control.    Here, it is the "control" component of possession with

which Mr. Brantner takes exception.              The instruction's first

definition of control contemplates the ability to kinetically

influence the object in question.          The instruction expresses this

idea as "actual physical control," which Black's Law Dictionary
defines as "[d]irect bodily power over something, esp. a vehicle."

Actual Physical Control, Black's Law Dictionary (11th ed. 2019).

     ¶15    The second "control" test does not require the ability

to physically manipulate the object directly. Instead, it reflects


     8 State v. Peete, 185 Wis. 2d 4, 517 N.W.2d 149 (1994),
addressed Wis JI——Criminal 920 (2000), the general "possession"
instruction. This case, of course, focuses on Wis JI——Criminal
6030 (2016), which is the jury instruction specific to Wis. Stat.
§ 961.41(3g).    However, the definition is the same in each
instance, which the comments to Wis JI——Criminal 6030 acknowledge.

                                       9
                                                                No.     2018AP53-CR



the   defendant's     ability    to    exercise    power     over     the    object

indirectly.       In the words of the jury instruction, possession

occurs when the object is in an area over which the defendant has

control, and he intends to exercise that control.               "Control" is a

common and frequently used word.            There is nothing technical or

specialized about it, and so we look to the dictionary for a

common, ordinary definition.9           Turning to Webster's Third New

International      Dictionary,    we    find   two       particularly       helpful

definitions.      First, Webster's says "control" means "to exercise

restraining or directing influence over."                  Control, Webster's

Third     New   International    Dictionary       (496     (1986)     (definition

4(a)(1))).      It also provides that "control" means "to have power

over."     Id. (definition 4(a)(2)).        Similarly, The Oxford English

Dictionary, as relevant here, offers the following definitions of

"control":      (1) "The fact or power of directing and regulating the

actions of . . . things; direction, management; command[;] and (2)

"To exercise power or authority over; to determine the behavior or

action of, to direct or command; to regulate or govern."                    Control,
The Oxford English Dictionary (definitions 2.a. (noun) and 3.a.

(verb), respectively).      Likewise, Black's Law Dictionary defines

"control," in relevant part, as meaning "[t]o exercise power or

influence over."     Control, Black's Law Dictionary (11th ed. 2019).

The consistent principle linking all of these definitions is that

      9See State ex rel. Kalal v. Circuit Court for Dane Cty., 2004
WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110 ("Statutory language
is given its common, ordinary, and accepted meaning, except that
technical or specially-defined words or phrases are given their
technical or special definitional meaning.").

                                       10
                                                              No.    2018AP53-CR



an individual may control an object without directly and personally

affecting it physically.         Instead, one may control the object

through the exercise of authority, direction, or command.              We will

refer to this type of control as "indirect power."

     ¶16    The sum of this definitional work is that, within the

meaning    of   Schwartz   and   Wis   JI——Criminal   6030,    Mr.    Brantner

possessed the pills in his boot if he knew they were there and he

either: (1) "had actual physical control" (that is, "direct bodily

power") over them; or (2) they were "in an area over which [he]

ha[d] control and [he] intend[ed] to exercise control over" them

(that is, he had "indirect power" over the pills).                   If those

elements coincided in Fond du Lac County, then venue was proper.

     ¶17    According to Mr. Brantner, they did not coincide.                He

says he "lost possession of the pills when he was taken into

custody in Kenosha County because that is when he lost control of

the pills."10     Specifically, he says his arrest meant he could no

longer "ingest, sell, destroy or otherwise dispossess himself of

[the pills].      He could not do anything except leave them right
where they were."      He concludes that under these circumstances,

"[w]hen a government bears down on an individual with such heavy

force, the individual loses control of any substances on his person

as a matter of law."       That an individual should cease to control—

—and consequently cease to possess——everything on his person upon

arrest is a surprising proposition.         That has never been the law


     10Mr. Brantner does not challenge the knowledge component of
possession, and so we need not address it here.

                                       11
                                                                    No.    2018AP53-CR



in Wisconsin, and our courts regularly uphold convictions in which

police       discover    contraband       after    arresting      the     person   who

possesses      it.      See,    e.g.,     State   v.   Delap,     2018 WI 64,   382
Wis. 2d 92, 913 N.W.2d 175 (affirming judgment of conviction for,

inter alia, possession of drug paraphernalia discovered in search

after arrest); State v. Dearborn, 2010 WI 84, 327 Wis. 2d 252, 786
N.W.2d 97 (defendant convicted based on drugs found in his vehicle

after arrest); State v. Stewart, 2011 WI App 152, 337 Wis. 2d 618,

807 N.W.2d 15 (affirming denial of motion to suppress cocaine

discovered in search of trunk after arrest and thereby upholding

conviction for possession of cocaine with intent to deliver); State

v.    Smiter,    2011    WI     App 15,    331 Wis. 2d 431,     793 N.W.2d 920

(affirming judgment of conviction for possession of cocaine with

intent to deliver stemming from discovery of cocaine pursuant to

a    vehicle    search       after   defendant's    arrest   for    possession      of

marijuana).

       ¶18     But the deeper problem with Mr. Brantner's argument is

that it misses the point of our "possession" jurisprudence.                        In
this case, one of the following must be the possessor of the pills:

(1) Mr. Brantner; (2) the sheriff's deputies; or (3) no one.                       The

purpose of our analysis is not to make metaphysical distinctions,

but merely to distinguish between these three possibilities.                        We

can rule out the deputies as the possessors pretty easily——they

did not know the pills existed until Mr. Brantner handed them his

boot,    which       means    the    knowledge    element    of    possession      was




                                           12
                                                       No.   2018AP53-CR



missing.11    Mr. Brantner rules himself out as the possessor because

he claims he lacked control over them.     So he says we must conclude

that nobody possessed the pills.       The pills, that is to say, that

were in his boot.    Not only is such a conclusion counterintuitive,

it does not logically follow from the definition of "possession."

Here is why.

     ¶19     As we observed above, Mr. Brantner contests only the

"control" component of possession——he admits he knew the pills

were in his boot.     The evidence presented in his trial, however,

leaves no doubt about his control of the pills in Fond du Lac

County.      He took off his right boot with no difficulties during

the booking process, but claimed a muscle spasm kept him from

removing his drug-laden boot.    Finding no reprieve in his delaying

tactics, he eventually removed the boot and handed it to the

sheriff's deputy in the processing room. So Mr. Brantner exercised

"direct bodily power" over the pills by first delaying their

conveyance to the deputy and then physically handing them over.

In his brief, Mr. Brantner largely concedes that this is evidence
of control over the pills:

     If th[is] situation had unfolded inside a friend's
     living room, with no law enforcement involvement
     whatsoever, then Brantner clearly would be exercising
     actual physical control over the pills by removing his
     boot and handing it to his friend. Handing an object to


     11We base our analysis on the understanding that the
detectives did not know of the pills in Mr. Brantner's boot before
they transported him to Fond du Lac County, and we express no
opinion on how this case would resolve had they known of them while
still in Kenosha County.

                                  13
                                                           No.   2018AP53-CR


       someone is precisely the type of act that "actual
       physical control" refers to in ordinary circumstances.
We agree that this is precisely the type of act that exemplifies

actual physical control.      Mr. Brantner, however, says this does

not count in this case because of the extraordinary circumstances

in which he handed over the boot.       In Mr. Brantner's telling, those

circumstances relieved him of possession of the pills as a matter

of law because he was handing officials the evidence necessary to

arrest him for the crimes with which the State eventually charged

him.    But Mr. Brantner never explained how his "extraordinary

circumstances" proposition could negate the physical control he

actually exerted over the drug-containing boot.            If we were to

credit his position, we would have to conclude that the boot

somehow made its way from Mr. Brantner to the sheriff's deputy

with no human intervention.      The laws of physics, as we presently

understand them, do not allow for such a phenomenon.

       ¶20   Mr. Brantner also argues the evidence was insufficient

to prove the alternative method of establishing control, to wit,

through the exercise of indirect power over the pills. Upon arrest
in Kenosha County, he says, he lost his ability to direct the

disposition of the pills.      He says the State's argument that he

"maintained possession of the pills solely by manifesting an intent

to exercise control over them" is nonsensical:        "The State's claim

that Brantner maintained physical control over the pills through

the power of thought is odd.        Brantner is unable to find any

authority    from   any   jurisdiction    holding   that   an    individual




                                   14
                                                       No.   2018AP53-CR



maintained constructive possession of an item on his person without

maintaining actual physical possession [of] it."

     ¶21   Mr. Brantner need not go far to find the authority he

believes does not exist.    He already acknowledged that Wis JI——

Criminal 6030 (which he recommended to us) provides a second means

of establishing the control element of possession.     Under Schwartz

and this jury instruction, a factfinder could conclude that Mr.

Brantner still controlled the pills after his arrest if he could

have exerted indirect power over them through the exercise of

authority, direction, or command.      If he had wanted to avoid venue

in Fond du Lac County, he could have asked the detectives (while

they were all still in Kenosha County) to remove his boot because

he no longer wished to have on his person the contraband it

contained. The detectives surely would have been willing to assist

him in accomplishing that goal, and in doing so they would have

demonstrated that Mr. Brantner had indirect power over the pills

in his boot.     Mr. Brantner dismisses this as a Hobson's choice:

"If Brantner was required to tell the officers about the pills to
terminate his possession of them, then Brantner was effectively

required to choose between the protections of the right to remain

silent and the right to venue."    But that is not true at all.     Mr.

Brantner has the right to proper venue, not venue in Kenosha County

come what may.     He chose to maintain the secrecy of the pills,

which inevitably led to their presence in Fond du Lac County.       And

upon arrival in Fond du Lac County, he could have made the request

he chose not to make in Kenosha County.     The fact that he chose to


                                  15
                                                                  No.    2018AP53-CR



remain silent does not mean he did not have indirect power over

the pills, it just means he decided not to exercise it.

     ¶22    We conclude the evidence was such that the jury could

determine that Mr. Brantner possessed the pills in Fond du Lac

County beyond a reasonable doubt, which made venue in that county

proper.     Mr. Brantner admittedly knew of the pills' presence in

his boot.    And he exercised direct physical power over them when

he handed his drug-laden boot to the officials during the booking

process.    He also had indirect power over the pills even after the

arrest because he could have requested the detective's assistance

in ridding himself of the contraband's presence.                The fact that he

chose not to exercise that indirect power does not mean he lacked

control over the pills.       For these reasons, we affirm the court of

appeals with respect to the venue issue.12

                              B.    Multiplicity

     ¶23    The   State   charged    Mr.    Brantner     with    (amongst      other

offenses) possession of 20mg oxycodone pills (Count 1), and 5mg

oxycodone    pills   (Count   3),    both    in   violation      of     Wis.   Stat.
§ 961.41(3g)(am).          Mr.     Brantner       says    these       counts    are

     12 Mr. Brantner also says the Wisconsin and United States
Constitutions guaranteed to him the right to a trial in Kenosha
County, not Fond du Lac County. See, e.g., Wis. Const. art. I,
§ 7 ("In all criminal prosecutions the accused shall enjoy the
right to . . . a speedy public trial by an impartial jury of the
county or district wherein the offense shall have been committed;
which county or district shall have been previously ascertained by
law.").   But he also recognized, as he must, that these rights
were dependent on the location at which he committed the offenses.
As demonstrated above, he committed them in both Kenosha and Fond
du Lac Counties. Consequently, venue in Fond du Lac County was
consistent with his asserted constitutional rights.

                                      16
                                                                    No.     2018AP53-CR



multiplicitous because § 961.41(3g)(am) proscribes possession of

this drug without regard to the dosage of the pills.                      We agree.

       ¶24   Claims   are   multiplicitous        when    the   State      charges    a

defendant more than once for the same offense.                  State v. Ziegler,

2012 WI 73, ¶59, 342 Wis. 2d 256, 816 N.W.2d 238; State v. Rabe,

96 Wis. 2d 48, 61, 291 N.W.2d 809 (1980) ("Multiplicity arises

where the defendant is charged in more than one count for a single

offense.").       Such      charges   violate       our     state     and     federal

constitutions because they place the defendant in jeopardy of

multiple     convictions     for   the    same      offense.         Ziegler,      342
Wis. 2d 256,    ¶59    ("The   Double         Jeopardy    Clause    of     the   Fifth

Amendment of the United States Constitution and its parallel

provision of the Wisconsin Constitution, Article I, Section 8(1),

prohibit multiple punishments for the same offense.").                        Charges

are not multiplicitous, however, when the statutes "authorize

cumulative punishments for the same offense."                   State v. Davison,

2003 WI 89, ¶¶36-37, 263 Wis. 2d 145, 666 N.W.2d 1 ("In situations

where the legislature intends to authorize cumulative punishments
for the same offense, we no longer say that the charges are

'multiplicitous' or that they violate double jeopardy.                     Use of the

term 'multiplicitous' should be limited to situations in which the

legislature has not authorized multiple charges and cumulative

punishments.").

       ¶25   "We review multiplicity claims according to a well-

established two-pronged methodology."               Ziegler, 342 Wis. 2d 256,

¶60.     First, we employ the "elements-only" test to determine
whether the offenses are identical in both law and fact.                          Id.,
                                         17
                                                                       No.    2018AP53-CR



(citing Blockburger v. United States, 284 U.S. 299, 304 (1932)).

The result of this step determines whether we will presume, in the

second    step    of    the     analysis,     that    the    statutes    provide     for

cumulative punishment.           Davison, 263 Wis. 2d 145, ¶¶43-44.                If the

offenses are identical in law and fact, we presume "that the

legislature      did    not     intend   to       permit    multiple    punishments."

Patterson, 329 Wis. 2d 599, ¶15.                     "The State may rebut that

presumption only by a clear indication of contrary legislative

intent."    Ziegler, 342 Wis. 2d 256, ¶61.                  If the offenses differ

in law or fact, then they are not the "same" for double jeopardy

purposes, and we therefore presume that the statutes allow for

cumulative punishment.             Patterson, 329 Wis. 2d 599, ¶15.                  The

defendant can overcome the presumption if he can prove that,

notwithstanding the separate offenses, "the legislature did not

intend to authorize cumulative punishments."                   Ziegler, 342 Wis. 2d
256, ¶62.        If it did not, then there has been a due process

violation as opposed to a double jeopardy violation.                         Id.

                       1.     The "Elements-Only" Analysis
     ¶26    Mr. Brantner says the offenses described in Counts 1 and

3 of the State's Complaint are the same both in law and in fact

because they both charge him with possessing oxycodone contrary to

Wis. Stat. § 961.41(3g)(am).             Offenses are identical in law "if

one offense does not require proof of any fact in addition to those

which    must    be    proved    for   the    other    offense."        Ziegler,     342
Wis. 2d 256, ¶60.           They are identical in fact unless they are

"separated in time or are of a significantly different nature."
State v. Eisch, 96 Wis. 2d 25, 31, 291 N.W.2d 800 (1980).                          To be
                                             18
                                                          No.   2018AP53-CR



"separate in time" means that "there was sufficient time for

reflection between the acts such that the defendant re-committed

himself to the criminal conduct." Multaler, 252 Wis. 2d 54, ¶56.

Charges are "'different in nature' even when they are the same

types of acts as long as each required 'a new volitional departure

in the defendant's course of conduct.'"       Id., ¶57.

     ¶27   We begin with assessing whether the offenses described

in Counts 1 and 3, both of which charged Mr. Brantner with

violating Wis. Stat. § 961.41(3g)(am), are identical in law.          This

statute says:

     No person may possess or attempt to possess a controlled
     substance or a controlled substance analog unless the
     person obtains the substance or the analog directly
     from, or pursuant to a valid prescription or order of,
     a practitioner who is acting in the course of his or her
     professional practice, or unless the person is otherwise
     authorized by this chapter to possess the substance or
     the analog.
§ 961.41(3g). The statute goes on to distinguish between different

types of controlled substances to determine the gravity of the

offense.   According to Wis. Stat. § 961.16(2)(a)11., the pills

referenced in both Counts 1 and 3 were Schedule II narcotic drugs,

which comprise (inter alia), "[a]ny material, compound, mixture or

preparation which contains any quantity" of oxycodone.          (Emphasis

added.)    Possession   of   Schedule   II   narcotic   drugs   (such   as

oxycodone) is a Class I felony:

     (am) Schedule I and II narcotic drugs.      If a person
     possesses or attempts to possess a controlled substance
     included in schedule I or II which is a narcotic drug,
     or a controlled substance analog of a controlled
     substance included in schedule I or II which is a
     narcotic drug, the person is guilty of a Class I felony.

                                  19
                                                            No.    2018AP53-CR



§ 961.41(3g)(am).        Because our statutes proscribe possession of

pills without regard to the amount of oxycodone they might contain,

there is no legal distinction between possessing a pill containing

20mg    of   oxycodone   as   opposed   to   one   containing   only   5mg   of

oxycodone.     That, however, is the only difference between Counts

1 and 3.     As a result, neither count "require[d] proof of any fact

in addition to those which must be proved for the other offense."

See Ziegler, 342 Wis. 2d 256, ¶60.            We must therefore conclude

that the offenses described in Counts 1 and 3 are identical in

law.

       ¶28   The State says Counts 1 and 3 are different in fact

because they were different in both time and nature.            It says they

are different in nature because it "had to prove that Brantner

committed two different volitional acts of possession by obtaining

two different types of oxycodone pills from different sources,

showing that each possession required 'a new volitional departure'

by Brantner." See, e.g., Multaler, 252 Wis. 2d 54, ¶57 (explaining

that charges are "'different in nature' . . . as long as each
required 'a new volitional departure in the defendant's course of

conduct.'").      The counts are different in time, the State says,

because "Brantner either had to have taken possession of the 20mg

oxycodone pills at some point when Michael[13] had a prescription

for 20mg oxycodone pills, or obtained them from somewhere else."

Either way, the State says, "Brantner had to complete the act of


       Michael is Mr. Brantner's brother, and it is the State's
       13

theory that Mr. Brantner stole the pills from him.

                                        20
                                                              No.   2018AP53-CR



taking possession of each type of pill separately, therefore those

acts were separate in time . . . ."              See, e.g., Multaler, 252
Wis. 2d 54, ¶56 (explaining that offenses are different in time if

"there was sufficient time for reflection between the acts such

that        the    defendant   re-committed    himself   to   the     criminal

conduct.").

       ¶29        Although the State is correct about what it had to prove,

it is not possible to reconcile its conclusion with the evidence

of record.14           The evidence certainly shows that Mr. Brantner

possessed 20mg and 5mg oxycodone pills.          But nothing in the record

directly establishes that Mr. Brantner obtained the different

dosages       via     "two   different   volitional   acts"   or    temporally

separated acts of acquisition.           To remedy this dearth of evidence,

the State proposed that we conclude the offenses were different in

both nature and time through necessary inference from the evidence

of record.

       ¶30        The State's inferential reasoning cannot, by itself,

connect its premises to its conclusions.              Instead, its argument
outsourced most of the evidentiary work to some pretty hefty


       The record says very little about how Mr. Brantner obtained
       14

the pills. At trial, the jury heard a recording of a phone call
between Mr. Brantner and his significant other in which Mr.
Brantner commented that he had gotten the pills from his brother,
Michael, and that he'd had the pills since 2010. Detective Vergos
testified that he attempted to ascertain the source of the pills
by searching Michael's home.     He testified that he discovered
prescription pill bottles that matched four of the five types of
pills and dosages found in Mr. Brantner's boot, but that he found
no evidence that Michael had a prescription for 20mg oxycodone
pills.

                                         21
                                                     No.   2018AP53-CR



assumptions.     The foundational assumption is that Mr. Brantner

could not have obtained the 20mg and 5mg pills at the same time.

It derives this assumption from one of two alternative scenarios,

both of which rely on their own chain of assumptions.      The first

scenario started with the assumption that Mr. Brantner obtained

all of the oxycodone pills from his brother's house.       The State

further assumed that his brother never had both 20mg and 5mg pills

in the house at the same time.   This assumption, however, required

supporting assumptions of its own.    So it assumed that the brother

obtained both the 20mg and 5mg pills from valid prescriptions.     It

then observed that, when Mr. Brantner was arrested, his brother

had a prescription for only the 5mg oxycodone pills.       From this

the State assumed that the 20mg pills must have come from a prior

(and now superseded) prescription.     The State had to also assume

that the brother did not fill the prescription for the 5mg pills

until he had used all of the 20mg pills from the assumed previous

prescription.    If we stack up all of these assumptions, the State

says, we reach the conclusion that Mr. Brantner's brother never
had 20mg and 5mg pills in the house at the same time.       And that

necessarily means Mr. Brantner had to have acquired the pills at

different times.

     ¶31   Alternatively, the State allows for the possibility that

the 20mg and 5mg pills actually were in the brother's house at the

same time.     In this scenario, the State assumes that the brother

assiduously kept his 20mg and 5mg pills separated into their

respective, closed containers.     To obtain both types of pills,
therefore, Mr. Brantner would have had to open two separate
                                 22
                                                                     No.    2018AP53-CR



containers to access the drugs, thereby introducing a temporal

distinction (however small) between the acquisitions.

      ¶32    The State needs all of these assumptions (or their

alternatives)       to     be   true    to        operationalize    its    "necessary

inference" argument.            But one need not be a cynic to recognize

that the State's assumptions describe a world that is substantially

neater and more precise than the one in which we live.                          It is

altogether possible that each of the State's assumptions (or its

alternatives) reflect the process by which Mr. Brantner actually

obtained the 20mg and 5mg oxycodone pills.                     But there is nothing

to say that any of the assumptions is necessarily true.                             For

example, Mr. Brantner's brother could have obtained the 20mg pills

without a prescription, making it possible for him to have the

20mg and 5mg pills in the house at the same time.                    Or he may have

had prescriptions for both 20mg and 5mg pills that overlapped; or

he   may    not   have    finished     the    20mg     pills   before     filling   the

prescription for the 5mg pills, either of which circumstance would

make it possible for both dosages to be present in the house at
the same time.           And nothing says that, assuming Mr. Brantner's

brother had 20mg and 5mg pills in the house at the same time, he

would keep them carefully separated into different containers.

And even if he did, nothing says Mr. Brantner did not just swipe

the containers at the same time and only later emptied them into

a bag for transport in his boot.

      ¶33    All of this means that, according to the record before

us, there is nothing to suggest that Mr. Brantner must have
obtained the 20mg and 5mg pills separately.                        If Mr. Brantner
                                             23
                                                              No.    2018AP53-CR



obtained all the oxycodone pills simultaneously, it is not possible

for there to have been different volitional departures in his

course of conduct (meaning the offenses are not "different in

nature").     And simultaneous acquisition also necessarily means

they cannot be "different in time." Nothing in the record suggests

that the State's assumptions describe the method by which Mr.

Brantner obtained the oxycodone pills.            So, unless we credit those

assumptions (and we do not), the offenses described in Counts 1

and 3 are the same in fact.15

     ¶34    We conclude that, pursuant to the Blockburger elements-

only test, the offenses described in Counts 1 and 3 are identical

in law and fact.

                        2.   Cumulative Punishment

     ¶35    Our   resolution   of     the   elements-only     test   means   we

presume our statutes do not permit multiple punishments for the

offenses    described   in   Counts    1    and   3.    See   Patterson,     329
Wis. 2d 599, ¶15.       However, we allow the State to "rebut that

presumption . . . by a clear indication of contrary legislative
intent."    Ziegler, 342 Wis. 2d 256, ¶61; see also Whalen v. United


     15It is worth noting that there is no easily discernible
limiting principle to the State's inferential assumptions. For
example, the State's reasoning would appear to support charging
Mr. Brantner with 37 counts of possessing oxycodone pills——one
count for each of the 35 20mg pills, and one count for each of the
5mg pills.   The State could simply postulate that Mr. Brantner
took one pill from his brother each day to reduce the chances of
discovery, thereby resulting in an assumed total of 37 individual
volitional acts. The State's reasoning would require no evidence
that Mr. Brantner obtained the pills like this, only that he could
have obtained them in that manner.

                                      24
                                                                 No.     2018AP53-CR



States,     445 U.S. 684,    692   (1980)      ("Accordingly,        where     two

statutory    provisions      proscribe     the   'same    offense,'      they    are

construed not to authorize cumulative punishments in the absence

of a clear indication of contrary legislative intent.").

      ¶36   In this case, however, we need not perform this analysis.

The   State's     argument    with   respect      to     this   aspect     of    the

multiplicity rubric anticipated success in demonstrating that the

offenses described in Counts 1 and 3 are different in fact.                     If it

had succeeded, of course, Mr. Brantner would have borne the burden

of rebutting the presumption that the statutes allow for multiple

punishments.       So the State focused its argument entirely on

explaining why Mr. Brantner could not rebut the presumption.                      As

it turns out, the State did not succeed in proving the offenses

are different in fact, and its brief did not provide for such a

contingency.      So Mr. Brantner enjoys the presumption that the

statutes do not allow for multiple punishments for the same

offense, and the State has offered no argument against that

presumption.      We will not develop an argument where the State has
chosen not to.     See Clean Wis., Inc. v. Pub. Serv. Comm'n of Wis.,

2005 WI 93, ¶180 n.40, 282 Wis. 2d 250, 700 N.W.2d 768 ("We will

not address undeveloped arguments.").            Therefore, we conclude that

the presumption remains and, consequently, that Counts 1 and 3 are

multiplicitous.16

      16The State concedes "that if one of the oxycodone charges
is vacated [as multiplicitous], then the corresponding bail
jumping charge must be vacated as well." The parties did not fully
address this issue before the court, and we will therefore rely on
the State's concession in this case rather than deciding the issue.

                                      25
                                                           No.   2018AP53-CR



                           C.    Resentencing

     ¶37    The circuit court fashioned a complex sentence based on

the ten charges for which the jury returned a guilty verdict.            In

particular, the court sentenced Counts 1 and 3 differently, despite

both having been oxycodone-related charges, because it believed it

was "more logical and fair to consider one [of the two oxycodone

charges]——Count 1 for prison."         However, because Counts 1 and 3

are multiplicitous, Mr. Brantner argues that "[t]he appropriate

remedy . . . is resentencing on all counts."          The State says the

appropriate remedy is to remand the matter to the circuit court to

allow it to determine whether resentencing is appropriate.               We

agree with the State.

     ¶38    "[W]hen a defendant is convicted of and sentenced for

multiple offenses and one conviction and sentence is vacated

because it was held to be multiplicitous, the validity of all

sentences    is   implicated    and    resentencing   on   the   remaining

convictions is permissible."          State v. Sinks, 168 Wis. 2d 245,

255, 483 N.W.2d 286 (Ct. App. 1992) (citing State v. Martin, 121
Wis. 2d 670, 672-73, 360 N.W.2d 43 (1985)).           Accordingly, "the

trial court has the inherent power to resentence, but it need not

exercise that power."     Sinks, 168 Wis. 2d at 255.         We therefore

remand the matter to the circuit court to exercise its discretion

in determining whether resentencing is appropriate in light of our

conclusion that Counts 1 and 3 are multiplicitous.

                           IV.    CONCLUSION

     ¶39    We affirm the court of appeals with respect to its
conclusion that venue in Fond du Lac County was proper.          We reverse
                                      26
                                                    No.   2018AP53-CR



the court of appeals with respect to its conclusion that Counts 1

and 3 were not multiplicitous and remand to the circuit court for

further proceedings consistent with this opinion.

    ¶40    By the Court.—The decision of the court of appeals is

affirmed in part, reversed and part, and the cause is remanded to

the circuit court for further proceedings consistent with this

opinion.

    ¶41    BRIAN K. HAGEDORN, J., did not participate.




                                27
                                                  No.    2018AP53-CR.pdr




     ¶42   PATIENCE DRAKE ROGGENSACK, C.J.   (concurring).     Part of

our obligation as supreme court justices is to take complicated

legal issues and decide them in a way that simplifies and explains

them.   I write in concurrence because the majority opinion does

the opposite.    It takes a simple issue, possession, and makes it

complicated.    It also has the potential to confuse the meaning of

possession, which is employed throughout Wisconsin's criminal

code.   Therefore, although I agree that possession was shown at

trial, I join none of the majority's discussion of possession.        I

do, however, join the majority opinion's discussion and decision

on the double jeopardy issue.   Accordingly, I respectfully concur.

                           I.   BACKGROUND

     ¶43   On March 27, 2015, Fond du Lac County Sheriff's Office

detectives took Dennis Brantner into custody on an arrest warrant

as he was leaving the Kenosha County Courthouse.        Upon arresting

Brantner, Detective Vergos asked Brantner if he had anything on

him that the detective should know about before he patted him down
for the detectives' safety.     Brantner did not disclose 54 pills,

controlled substances, which he had placed in his left boot.

     ¶44   Brantner was handcuffed to a belly belt for the trip to

Fond du Lac County.    When the detectives and Brantner arrived at

the Fond du Lac County Jail, Brantner said he had cramps in his

legs.   He then asked to go to the bathroom.    His handcuffs were

removed, and Detective Vergos took him to the bathroom.      Detective

Vergos remained with Brantner until he was finished.         Detective
Vergos then took Brantner to the booking area where Brantner was

                                  1
                                                         No.   2018AP53-CR.pdr


told to remove his outer shirt and boots.           Brantner took off his

outer shirt, but said that he had cramps in his legs and indicated

difficulty in removing his left boot.        Detective Vergos offered to

help him remove his boot.        Brantner refused the detective's help

and removed both boots himself.            He gave them to the booking

officer, who found a baggie containing 54 pills inside Brantner's

left boot.

     ¶45   At    trial,    Detective    Vergos    testified    and   a   video

recording of Brantner's intake was played for the jury.                    The

circuit court also admitted into evidence and played audios of

Brantner's jail phone calls, where he admitted that he got the

pills from his brother, Michael.

     ¶46   The    State    charged     Brantner   with   three   counts     of

possession of narcotic drugs and two misdemeanors for the other

pills in the baggie.        Before trial, Brantner contested venue in

Fond du Lac County, asserting that he did not possess the drugs in

Fond du Lac County.       He asserted that because he was handcuffed to

a belly belt during his transport to Fond du Lac County, he could
not control the pills in his boot and therefore, he did not possess

them.   He contends that the last time he possessed them was in

Kenosha County before he was handcuffed.

     ¶47   At trial, the circuit court gave the following jury

instruction on the offense of possession of a controlled substance:

     [T]he Wisconsin Statutes make[] it a crime to possess a
     controlled substance.

          Before you may find the defendant guilty of this
     offense, the State must prove by evidence which
     satisfies you beyond a reasonable doubt that the
     following three elements were present.
                                       2
                                                     No.   2018AP53-CR.pdr

          One, the defendant possessed a substance oxycodone,
     "OP" "20" 20 milligrams.

          "Possessed" means that the defendant knowingly had
     actual physical control of a substance.

          A substance is also in a person's possession if it
     is in an area over which the person has control and the
     person intends to exercise control over the substance.

     . . . .

          Two, the substance was oxycodone. Oxycodone is a
     controlled substance whose possession is prohibited by
     law, without a valid prescription.

          Three, the defendant knew or believed that the
     substance was oxycodone, a controlled substance, and the
     defendant did not have a valid prescription.

          You cannot look into a person's mind to determine
     knowledge or belief. Knowledge or belief must be found,
     if found at all, from the defendant's acts, words, and
     statements, if any, and from the facts and circumstances
     in this case bearing upon knowledge or belief.

          A criminal case is required to be tried in the
     county where the crime was committed.

          If you are satisfied beyond a reasonable doubt that
     defendant committed the offense charged in Fond du Lac
     County, you should find the defendant guilty.
The definition of possession in the instructions given at trial is

word-for-word consistent with Criminal Jury Instruction 920, which

is   employed   to   define     possession   throughout    the   criminal

code:   "'Possession' means that the defendant knowingly had actual

physical control of the item."       Wis JI——Criminal 920 (2000).

                              II.   DISCUSSION

     ¶48   Brantner's arguments about possession are focused on

trying to avoid venue in Fond du Lac County.        Sufficiency of the
evidence is the standard used for deciding whether the State proved

facts sufficient to support venue in Fond du Lac County.         State v.
                                     3
                                                   No.   2018AP53-CR.pdr


Corey J.G., 215 Wis. 2d 395, 407-08, 572 N.W.2d 845 (1998).          An

appellate court "will not reverse a conviction based on the failure

of the State to establish venue unless the evidence, viewed most

favorably to the State and the conviction, is so insufficient that

there is no basis upon which a trier of fact could determine venue

beyond a reasonable doubt."     State v. Swinson, 2003 WI App 45,

¶19, 261 Wis. 2d 633, 660 N.W.2d 12.

     ¶49    Brantner grounds his venue argument in the contention

that he did not possess the pills in Fond du Lac County because he

could not reach them while he was handcuffed.   His argument misses

the mark for several reasons.      First, even if one were to buy

Brantner's argument that he could not possess the pills while

handcuffed, which I do not, handcuffs were removed when he got to

the Fond du Lac County Jail.      His antics about leg cramps and

difficulty removing his left boot demonstrate physical control of

the pills that he knew were in his boot.        Furthermore, it was

Brantner who handed his left boot containing the pills to the

booking clerk.
     ¶50    Second, Brantner has never objected to the correctness

of those instructions——either at trial or in his petition for

review.    Nor does he bring a claim of ineffective assistance based

on an erroneous jury instruction.       Therefore, before us, the

instructions on possession, set forth above, are uncontroverted.

State v. Shea, 221 Wis. 2d 418, 430, 585 N.W.2d 662 (1998).     Third,

the jury made a finding of possession consistent with the circuit

court's instructions on possession, i.e., that Brantner knowingly
had actual physical control of the pills.     It was uncontroverted

                                  4
                                                     No.    2018AP53-CR.pdr


that the pills were in Brantner's boot, pills that he obtained

from his brother, Michael.   Pills in a boot are not different from

the facts in State v. Harris, 190 Wis. 2d 718, 721, 528 N.W.2d 7

(Ct. App. 1994), where Harris was charged in Milwaukee County with

possession when cocaine was discovered in his shoe during a

probation search.

     ¶51   Fourth,   possession    has   "a   consistent,     established

meaning throughout the Wisconsin criminal statutes."            State v.

Peete, 185 Wis. 2d 4, 16, 517 N.W.2d 149 (1994) (giving essentially

the same instruction in regard to possession as the circuit court

gave here).   There was sufficient evidence for a jury reasonably

to find that Brantner knowingly had actual physical control of the

pills in Fond du Lac County.       That he also knowingly had actual

physical control of the pills in Kenosha County does not diminish

the evidence of possession in Fond du Lac County.           As Wis. Stat.

§ 971.19(2) provides:   "Where 2 or more acts are requisite to the

commission of any offense, the trial may be in any county in which

any of such acts occurred."       State v. Elverman, 2015 WI App 91,
¶38, 366 Wis. 2d 169, 873 N.W.2d 528.

     ¶52   Finally, Brantner knowingly had actual physical control

of the pills in his boot in Fond du Lac County, which boot was on

his foot until he took it off and handed it to the booking agent.

Brantner's ruse that he was having leg cramps and therefore had

difficulty removing his boot only goes to confirm that he knew the

pills were in his boot when he was in Fond du Lac County, and he

was exerting control over them so that he would not be required to
hand them over to the booking agent.           The uncontested facts

                                   5
                                                  No.   2018AP53-CR.pdr


presented at trial were sufficient evidence for a jury to find

that Brantner "knowingly had actual physical control" of the pills

until he gave his boot to the officer at the Fond du Lac County

Jail.

                         III.   CONCLUSION

     ¶53   The majority opinion takes a simple issue, possession,

and makes it complicated.       The majority opinion also has the

potential to confuse the meaning of possession, which is employed

throughout Wisconsin's criminal code.   Therefore, although I agree

that possession was shown at trial, I join none of the majority's

discussion of possession.       I do, however, join the majority

opinion's discussion and decision on the double jeopardy issue.

Accordingly, I respectfully concur.

     ¶54   I am authorized to state that Justice ANNETTE KINGSLAND

ZIEGLER joins this concurrence.




                                  6
    No.   2018AP53-CR.pdr




1